Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Magee on June 3rd, 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1. A vacuum pump including a turbomolecular mechanism having rotor blades and stator blades that are alternately arranged in multiple stages in an axial direction inside a casing having an inlet port for sucking gas from an outside and an outlet port for exhausting the sucked gas to the outside, the vacuum pump comprising:
a plurality of annular spacers that are stacked on each other and position the stator blades in the axial direction;
the casing that is constituted by at least two components of a cylindrical portion that is arranged to surround outer peripheries of the plurality of stacked spacers and a base portion that is attached to a lower portion of the cylindrical portion; and
 an upper radial positioning portion of an inner peripheral surface of the cylindrical portion and a lower radial positioning portion of the inner peripheral surface of the cylindrical portion are provided at two vertical positions inside the cylindrical portion and coaxially hold at least a spacer of an uppermost stage and a spacer of a lowermost stage among the plurality of stacked spacers and the lower radial positioning portion of the inner peripheral surface of the cylindrical portion has 

Claim 2. The vacuum pump according to claim 1, wherein [[an]] the upper radial positioning portion of [[an]] the inner peripheral surface of the cylindrical portion is provided corresponding to outer peripheral surfaces of the plurality of spacers, and
[[a]] the lower radial positioning portion of the inner peripheral surface of the cylindrical portion is provided corresponding to a lateral surface of the base portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamaguchi (US 8,591,204) teaches a turbomolecular vacuum pump with a casing including an inlet port, outlet port, base portion, and a cylindrical portion surrounding axially stacked spacers that are on the outer periphery of multiple stages of rotor and stator blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745